Citation Nr: 0424393	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1957 and from December 1957 to October 1974.  He 
died in December 2001.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reveals that the vetera service 
records show overseas service during his first tour of duty 
from 1954 to 1957.  Additionally, service show that the 
veteran served on active duty with the U.S. Army for 20 years 
which included service in Vietnam; however, no service 
personnel records are present in the claims file.  The 
appellant does not contend that the veteran was exposed to 
radiation during his service, but the records do show Vietnam 
service which results in the presumption of Agent Orange 
exposure.  Given the time period of the veteran's service, 
the possibility of radiation exposure should be explored.   
Therefore, service personnel records as well as lists of 
those exposed to radiation should be obtained. 

While the record contains VA treatment records from November 
2000 to the time of the veteran's death in December 2001 from 
that the veteran was treated at the VA medical center in Loma 
Linda and West Los Angeles, California, it is not clear that 
all the records including those from Dr. George Chonkich and 
Dr. Terence Lewis, and Dr. Godfrey of the Loma Linda 
University Physicians Medical Group, Inc., were obtained.  
VA's duty to assist the claimant includes obtaining relevant 
medical records and, if applicable, a medical opinion in 
order to determine the nature and extent of the veteran's 
disability.  38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant, (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in her possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
her notification must be incorporated 
into the claims file.

2.  Obtain the veteran's service 
personnel records as well as check to 
determine whether the veteran's name 
appears on the list of persons exposed to 
radiation at the various test sites in 
the 1950's and 1960's.

3.  Ask the appellant to identify any 
medical treatment or follow-up for the 
veteran for cancer and its initial 
suspected symptomatology from 1999 to 
2001.  Obtain all records from the VA 
medical center in Loma Linda, California, 
from 1999 to December 2001.  Obtain all 
records from the VA medical center in 
West Los Angeles, California, from 1999 
to December 2001.  Obtain all records 
from Dr. George Chonkich and Dr. Terence 
Lewis.  Obtain the record of the initial 
consultation done sometime between June 
3, 2001, and June 7, 200l, by Dr. Godfrey 
of the Loma Linda University Physicians 
Medical Group, Inc., in Loma Linda, 
California.  Obtain any other identified 
records.  Associate all records with the 
claims folder.  If any request for 
private treatment records is 
unsuccessful, notify the appellant 
appropriately.  38 C.F.R. § 3.159(e).

4.  After the completion of #1-3 above, 
the veteran's claims file should be 
reviewed by an appropriate VA physician 
for the purpose of obtaining an opinion 
regarding any etiology between the 
veteran's active service and the cause of 
his death.  The veteran's claims folder 
should be made available to the 
physician.  The physician should note 
that the veteran's complete claims file 
was reviewed.  Based on a review of the 
evidence, the physician is requested to 
provide opinion on whether it is at least 
as likely as not that the veteran's 
carcinoma was related to active service, 
to include exposure to environmental 
hazards, such as chemicals, while serving 
in artillery units and at White Sands 
Missile Range at Fort Bliss, Texas, and 
exposure to Agent Orange while serving in 
the Republic of Vietnam.  The physician 
should provide a complete rationale based 
on sound medical principles for all 
expressed opinions and conclusions.

5.  After undertaking any additional 
necessary development, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	


                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



